DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Foreign priority is not claimed for this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/05/2019, 06/05/2019, 07/03/2019, 11/07/2019, 03/25/2020, 08/04/2020, 03/05/2021, and 03/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites the term “AMT,” wherein it is not clear what the term or 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent No. 6,137,453) hereafter referred to as Wang, and further in view of Johnson et al. (Pub. No. US 2010/0206617 A1) hereafter referred to as Johnson.

Regarding claim 14, Wang teaches:
An AMT processing for fabricating a spiral antenna comprises:

    PNG
    media_image1.png
    756
    572
    media_image1.png
    Greyscale

Wang [Col. 3, Lines 43-65] – FIG. 1A, a traveling wave structure (TWS) 103 is shown disposed on a first surface of a dielectric substrate 106; [Col. 3, Lines 64-66] – TWS 103 as shown in FIG. 1A is, for example, an archimedian spiral with two conductive arms 123);
(b)    at a first end of each spiral conductor, forming an opening in the substrate which extends from a first surface to a second opposing surface of the substrate (See Wang [Col. 3, Lines 50-65] – dielectric substrate 106 and the conductive surface member 109 have a diameter d. A predetermined number of feed lines 113 are coupled to the traveling wave structure, the feed lines 113 running through the center of the dielectric substrate 106 and the conductive surface member 109. The feed lines 113 are surrounded by a feed line shield 116. The feed lines 113 are coupled to a connector 119 which is configured to be coupled to a transmitter/receiver);
(c)    forming an opening which surrounds each of the openings which terminate at a first end of the spiral, said opening having a cylindrical shape (See Wang [Col. 4, Lines 23-30] – feed lines 113 are surrounded by the feed line shield 116 which is preferably a conductive cylindrical tube); and
(d)    filling each of the opening with a conductive ink so as to form conductive signal paths and conductive walls in the antenna substrate  (See Wang [Col. 4, Lines 25-41] – feed line shield 116 may be constructed from metals such as aluminum, brass, or other similarly suitable metals. Also, the feed lines 113 may be constructed from metals and in various shapes that are efficient for wave transmission),
And, Wang does not specifically teach:
filling each of the opening with a conductive ink,
However, Johnson teaches:
Johnson [0032] – Vias 850 may be provided to signal conductor 820, using drilling and plating techniques. In an embodiment, after plating the walls of the vias, a step of filling may be performed to fill the vias with a metal. Conductive pads 851 may be provided on vias 850).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the reference to incorporate conductive filling ink as taught by Johnson for creating the feed lines 113 taught by Wang.  Motivation to combine the references stems from the desire to use known techniques of manufacture to create conductive pathways through a dielectric substrate while providing isolation capability to reduce signal interference.  See also Johnson [0002] – To reduce crosstalk between clad runs metal shields are often employed. Another method for isolating an electrical feature within a PCB dielectric substrate is to surround the feature with metalized stitching vias connected to ground at top and bottom.

Regarding claim 15, Wang does not specifically teach:
wherein removing conductive material, forming an opening in the substrate, and/or forming an opening which surrounds each of the openings includes a milling technique,
However, Johnson teaches:
wherein removing conductive material, forming an opening in the substrate, and/or forming an opening which surrounds each of the openings includes a milling technique (See Johnson [0032] – Grooves 830, 835 may be defined by milling).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the reference to incorporate conductive filling ink as taught by Johnson for creating the feed lines 113 taught by Wang.  Motivation to combine the references stems from the desire to use known techniques of manufacture to create conductive pathways through a dielectric substrate while Johnson [0002] – To reduce crosstalk between clad runs metal shields are often employed. Another method for isolating an electrical feature within a PCB dielectric substrate is to surround the feature with metalized stitching vias connected to ground at top and bottom.

Regarding claim 16, Wang teaches:
further comprising forming a conductive vertical launch that is coupled to the spiral antenna and the signal paths (See Wang [Col. 3, Lines 50-65] – dielectric substrate 106 and the conductive surface member 109 have a diameter d. A predetermined number of feed lines 113 are coupled to the traveling wave structure, the feed lines 113 running through the center of the dielectric substrate 106 and the conductive surface member 109. The feed lines 113 are surrounded by a feed line shield 116. The feed lines 113 are coupled to a connector 119 which is configured to be coupled to a transmitter/receiver).

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Pub. No. US 2010/0206617 A1) hereafter referred to as Johnson, and further in view of Wang et al. (US Patent No. 6,137,453) hereafter referred to as Wang.

Regarding claim 17, Johnson teaches:
A method of forming a conductive vertical launch that is coupled to a spiral antenna and a feed circuit, the method comprising:

    PNG
    media_image2.png
    863
    489
    media_image2.png
    Greyscale

pre-tinning a bottom trace of a feed circuit with a solder bump after a signal trace has been milled out of a double cladded dielectric substrate (See Johnson [0032] – Grooves 830, 835 may be defined by milling; [0033] – Electroplating and hot air solder level (HASL) techniques may be employed … grooves are defined in a PCB, a layer of copper may be a first conductive layer applied after milling or otherwise defining grooves. Tin-lead electroplating may also be employed. In an embodiment in which grooves are defined in a substrate according to thick film technology, a layer of gold may be a first conductive layer applied after milling or otherwise defining grooves);
drilling a hole in a top layer of the feed circuit and bonding film to allow room for the solder bump to reflow in a cavity during bonding (See Johnson [0032] – Vias 850 may be provided to signal conductor 820, using drilling and plating techniques; [0033] – Electroplating and hot air solder level (HASL) techniques may be employed … grooves are defined in a PCB, a layer of copper may be a first conductive layer applied after milling or otherwise defining grooves. Tin-lead electroplating may also be employed. In an embodiment in which grooves are defined in a substrate according to thick film technology, a layer of gold may be a first conductive layer applied after milling or otherwise defining grooves);
Johnson [0032] – techniques of laminating dielectric layers, such as the use of bonding films and the application of heat and pressure to form the PCB), and
Johnson does not specifically teach:
the top layer with a spiral,
However, Wang teaches:
the top layer with a spiral (See Wang [Col. 3, Lines 43-65] – FIG. 1A, a traveling wave structure (TWS) 103 is shown disposed on a first surface of a dielectric substrate 106; [Col. 3, Lines 64-66] – TWS 103 as shown in FIG. 1A is, for example, an archimedian spiral with two conductive arms 123);
And, Johnson further teaches:
inserting or filling the hole with copper until the copper touches the solder bump (See Johnson [0033] – Electroplating and hot air solder level (HASL) techniques may be employed. In an embodiment, nickel and gold may be applied by the Electroless Nickel Immersion Gold (ENIG) process. An exemplary coating may be a layer of copper, covered by a layer of nickel, covered by a layer of gold. In an embodiment in which grooves are defined in a PCB, a layer of copper may be a first conductive layer applied after milling or otherwise defining grooves); and
pressing a top of the copper with a soldering iron to reflow the solder at the feed circuit (See Johnson [0033] – Electroplating and hot air solder level (HASL) techniques may be employed. In an embodiment, nickel and gold may be applied by the Electroless Nickel Immersion Gold (ENIG) process. An exemplary coating may be a layer of copper, covered by a layer of nickel, covered by a layer of gold. In an embodiment in which grooves are defined in a PCB, a layer of copper may be a first conductive layer applied after milling or otherwise defining grooves).
Wang for the antenna taught by Johnson.  Motivation to combine the references stems from the desire to reduce the size of the antenna device.  See also Wang [Col. 2, Lines 45-50] – The slow-wave antenna provides a distinct advantage in that it features a slower phase velocity and, consequently, a smaller radiation zone which, in turn, allows the diameter of the slow-wave antenna to be reduced significantly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is 571-272-5918.  The examiner can normally be reached from 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845